DETAILED ACTION
This action is in response to the amendments and remarks filed 10/01/2020 in which claims 1, 15, 19, 21, 23-24, 40-41, 43, 48 and 50-56 have been amended, claims 42, 47, 49 and 57 have been canceled, and claims 58-66 have been newly added; thus claims 1-41, 43-46, 48, 50-56 and 58-66 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 15 is withdrawn in view of the Applicants’ arguments and amendments.
The previous objections to claims 15, 32, 40-42 and 49-57 are withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-46, 48, 50-56 and 65-66 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 and 66 recites the limitation “…the cellulosic substrate has a CIE L*A*B* color value…” however it is not clear is this color value i.e. for the “cellulosic substrate” is supposed to limit the color of the substrate before or after formation/incorporation of the silver nanoparticles. For purposes of examination it will be interpreted that it is after incorporating the nanoparticles.
Claim 65 recites the limitation “…the solids pickup is between 5% and 30%...”  however it is not clear what item in claim 58 would have a “solids pick up”, thus this limitation has no antecedent basis. Correction is require. For purposes of examination the claim will be interpreted to include an application unit. 
Claims 44-46, 48 and 50-56 are rejected for depending on and indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 7-9, 12-13, 15-18, 20-22, 25, 28, 32, 58, 60-63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Theresa A. Dankovich, Microwave-assisted incorporation of silver nanoparticles in paper for point-of-use water purification, Environ. Sci.: Nano, 2014,1, 367-378 (hereinafter “Dankovich”).
Regarding claim 1-3, 7-9, 12-13 Dankovich discloses a method for forming a substrate, the method comprising: 
applying an aqueous solution of nanoparticle precursors (silver nitrate and glucose) to an assembly of fibers (blotting paper), wherein the nanoparticle precursors include a metal salt (silver nitrate) and a reducing agent (glucose); and 
drying the assembly of fibers with thermal energy (microwave or conventional oven) to form the substrate, whereby drying gives rise to metal (silver) nanoparticles in the substrate (nanoparticles were formed through “thermal evaporation”; see “Preparation of silver nanoparticle paper”), 
wherein the metal nanoparticles have a size that ranges from ~1.6 to 9.7 nanometers in at least one dimension (Table 1).
Dankovich does not discloses the application of the aqueous solution of nanoparticle precursor to the assembly of fibers is done in a continuous operation, and instead discloses a batch operation (Section “Preparation of silver nanoparticle paper”), however it has been held that it is obvious to make continuous a batch process, “the claimed continuous operation would have been obvious in light of the batch process of the prior art”; see MPEP 2144.04(V)(E). Thus modifying the Dankovich batch process to be a continuous process would have been obvious.
Regarding claim 15 Dankovich discloses the method of claim 1, wherein the reducing agent may be sodium borohydride; (Dankovich “Preparation of silver nanoparticle paper”).
Regarding claim 16 Dankovich discloses the method of claim 1, wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate; (nanoparticles were formed through “thermal evaporation”; see Dankovich “Preparation of silver nanoparticle paper” section). 
Regarding claim 17 Dankovich discloses the method of claim 1, but does not specifically disclose applying the aqueous solution to the assembly fibers includes applying the metal salt and the reducing agent to the assembly of fibers in a single operation. Dankovich discloses that the solutions are separate aqueous solutions (see Dankovich “Preparation of silver nanoparticle paper” section), and thus it is expected that they applied separately, however the solutions are disclosed to not reacted until further heating is applied, and thus it would have been obvious to apply them together in one single operation since they would not react and thus it would have been obvious to combine the applications into one application to save time and reduce equipment.
Regarding claim 18 Dankovich discloses the method of claim 1, wherein Dankovich discloses that prior to drying the solutions are separate aqueous solutions (see Dankovich Dankovich does not disclose specifically which one is applied first and second, given only two finite options (apply one first and the other second, or vice versa) it would have been obvious to try performing the applications in either or both orders. 
Regarding claim 20-22, 28 and 32 Dankovich discloses the method of claim 1, wherein the assembly of fibers is blotter paper, and thus the substrate is cellulosic substrate; (Dankovich “Materials” section).
Regarding claim 25 Dankovich discloses the method of claim 22, wherein Dankovich discloses that prior to drying the solutions are separate aqueous solutions (see Dankovich “Preparation of silver nanoparticle paper” section), and thus it is expected/obvious that they be applied separately to the fibers/paper). While Dankovich does not disclose specifically which one is applied first and second, given only two finite options (apply one first and the other second, or vice versa) it would have been obvious to try performing the applications in either or both orders.
Regarding claim 58 and 63 Dankovich discloses a method for forming a substrate, the method comprising: 
applying an aqueous solution of nanoparticle precursors (silver nitrate and glucose) to an assembly of fibers (blotting paper), wherein the nanoparticle precursors include a metal salt (silver nitrate) and a reducing agent (glucose); and 
drying the assembly of fibers with thermal energy (microwave or conventional oven) to form the substrate, whereby drying gives rise to metal (silver) nanoparticles in the substrate 
wherein the metal nanoparticles have a size that ranges from ~1.6 to 9.7 nanometers in at least one dimension (Table 1).
Dankovich does not discloses the application of the aqueous solution of nanoparticle precursor to the assembly of fibers is done in a continuous coating operation at a speed between about 10 meters per minute up to about 700 meters per minute, and instead discloses a batch operation (Section “Preparation of silver nanoparticle paper”), however it has been held that it is obvious to make continuous a batch process, “the claimed continuous operation would have been obvious in light of the batch process of the prior art”; see MPEP 2144.04(V)(E). With regard to the specific speed, this would involve merely scaling the process as otherwise disclosed and obvious, where it has also been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled”; MPEP 2144.04(IV)(A). Thus modifying the Dankovich batch process to be a continuous process having the claimed wide range of processing speed would have been obvious.
Regarding claim 60 Dankovich discloses the method of claim 59, wherein Dankovich discloses that prior to drying the solutions are separate aqueous solutions (see Dankovich “Preparation of silver nanoparticle paper” section), and thus it is expected/obvious that they be applied separately to the fibers/paper). While Dankovich does not disclose specifically which one is applied first and second, given only two finite options (apply one first and the other second, or vice versa) it would have been obvious to try performing the applications in either or both orders. 
Regarding claim 61 Dankovich discloses the method of claim 58, but does not specifically disclose after drying, winding the preformed substrate into a roll of substrate. However winding paper into a roll is a well-known means of storing paper, and therefore it would have been obvious to form the finish substrate into a roll i.e. for storage or further use.
Regarding claim 62 Dankovich discloses the method of claim 58, wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate; (nanoparticles were formed through “thermal evaporation”; see Dankovich “Preparation of silver nanoparticle paper” section). 
Regarding claim 66 Dankovich discloses the method of claim 58, and with regard to the color value of the formed substrate i.e. paper with silver nanoparticles, Dankovich disclose the same composition of silver nanoparticles on paper but does not disclose the specific color of paper used, however choosing white paper would have been obvious because it is well known to be the most commonly used color of paper. Thus, Liu discloses the same composition as that claimed; i.e. silver nanoparticles on white paper.  Since the composition is the same as the composition recited claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the substrate disclosed by Liu inherently has the same properties as the substrate recited in the claim.  See MPEP 2112.01. Specifically it is asserted that the substrate with have a CIE color value of L* 66.2, a*18.0, b*36.5 and has a first color with a first CIE L *a*b* color value when substantially wet and a second color with a second CIEL *a*b* color value when substantially dry, such that the first CIE L*a*b* color value of the first color is substantially different from the second CIEL *a*b* color value, because the instant specification discloses that white paper with silver nanoparticles has a CIE color value of L* 66.2, a*18.0, .

Claims 4-6, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich further in view of US 2013/0319931 Al (hereinafter “Liu”).
Regarding claim 4-6 Dankovich discloses the method of claim 1, but does not disclose wherein the size of the metal nanoparticles ranges from about 50-200, 100-200 and 150-200 nm as claimed.
However Liu discloses a similar method for forming a substrate, the method comprising: applying an aqueous solution of nanoparticle precursors to an assembly of fibers, wherein the nanoparticle precursors include a metal salt (silver nitrate) and a reducing agent (sodium borate-hydride); and drying the assembly of fibers, wherein the metal nanoparticles have a size that ranges from 1-2000 nanometers in at least one dimension; [0051], [0058], [0066]-[0073].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by forming nanoparticles having sizes ranging from 1-2000 nm as disclosed by Liu because this involves the simple substitution of known nanoparticles sizes used for similar nanoparticle decorated fibrous materials.
Regarding claim 10-11 Dankovich discloses the method of claim 1, but does not disclose wherein the metal salt includes copper or is copper acetate, copper sulfate, copper nitrate, copper oxide, copper chloride, copper carbonate, or a mixture thereof 
However Liu discloses a similar method for forming a substrate, the method comprising: applying an aqueous solution of nanoparticle precursors to an assembly of fibers, wherein the nanoparticle precursors include a metal salt and a reducing agent; and drying the assembly of 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by forming copper nanoparticles from copper nitrate as disclosed by Liu because this involves the simple substitution of known nanoparticle metals used for similar nanoparticle decorated fibrous materials.
Regarding claim 14 Dankovich discloses the method of claim 1, but does not disclose the reducing agent may be an aldehyde forming chemical. 
However Liu discloses a similar method for forming a substrate, the method comprising: applying an aqueous solution of nanoparticle precursors to an assembly of fibers, wherein the nanoparticle precursors include a metal salt (silver nitrate) and a reducing agent (sodium borate-hydride); and drying the assembly of fibers, [0051], [0058], [0066]-[0073], wherein the reducing agent may be ascorbic acid (Liu [0017]), an aldehyde forming chemical. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by substituting for the reducing agent ascorbic acid as disclosed by Liu because this involves the simple substitution of known nanoparticle precursor reducing agents used for similar nanoparticle decorated fibrous materials.

Claims 19 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich further in view of US 2002/0062938 Al (hereinafter “Westman”).
Regarding claim 19 Dankovich discloses the method of claim 1, but does not disclose drying the assembly of cellulosic fibers includes drying with a) steam-heated or gas-heated cylinders of a paper machine orb) a forced air heating machine, or c) irradiation through IR heaters.
However Westman discloses a process of making paper in a paper making machine wherein heated rolls/cylinders are used to dry the paper ([0008], [0032]-[0036]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Dankovich by using heated rolls/cylinders to dry the paper in a paper making machine as disclosed by Westman because this is a known alternative means for drying paper in a paper making process which would have been obvious to substitute.
And while it is not specifically disclosed that the rolls are heated via steam of gas these are both well-known means of heating the roll which would have been obvious to one of skill in the art at the time of filing.
Regarding claim 41 Dankovich discloses the method of claim 1, but does not disclose processing speeds are between 10 meters per minute up to about 700 meters per minute. However Westman discloses a process of making paper in a paper making machine wherein it is disclose that the speed of the paper making process effects the drying process and production amounts, and discloses 600 m/min ([0003], [0048]).
See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
.

Claims 23-24, 26-27, 30-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich further in view of US 2010/0098877 Al (hereinafter “Copper”).
Regarding claim 23-24 Dankovich discloses the method of claim 22, but does not disclose specifically that applying the aqueous solution includes contacting the web of cellulosic fibers with the aqueous solution in an application unit of a paper machine or (claim 24) an application unit that is not part of a paper machine that made the cellulosic substrate. 
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein additives are added to/contacted with a fiber assembly in the head box of a paper making machine, i.e. an application unit of a paper machine ([0075]-[0082], [0084]-[0089], Figure 1).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by using a head box/application unit of a paper making machine as disclosed by Cooper because this involves the simple substitution of known ways to use a paper making machine to apply additives to a fiber assembly.
With regard specifically to claim 24, as Dankovich discloses treating an already formed paper, it would have been obvious in the combined process of Dankovich and Cooper to use a preformed assembly of fibers (i.e. paper), and thus it would have been obvious at the time of filing to perform the further application of the nanoparticle precursor solutions in an application 
Regarding claim 26-27 Dankovich discloses the method of claim 25, wherein a drying step after applying both solutions (to claim 27; see Dankovich “Preparation of silver nanoparticle paper” section) but does not disclose another drying occurs prior to applying the second solution.
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein nano-sized additives are added to/contacted with a fiber assembly in the head box of a paper making machine, i.e. an application unit of a paper machine, ([0075]-[0082], [0084]-[0089], Figure 1), then dried, and then further treatments, including spraying solutions on the form paper, are preformed after drying [0064], [0081]-[0082].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by drying the substrate between applications of the precursor solutions because Cooper discloses drying the web in between treatments and thus it would have been obvious to dry the web between different treatments as needed for engineering design reasons such as using different machine to apply the different solutions and storing the treated paper substrates in between.
Regarding claim 30 Dankovich and Copper discloses the method of claim 27, wherein Dankovich discloses that prior to drying the solutions are separate aqueous solutions (see Dankovich “Preparation of silver nanoparticle paper” section), and thus it is expected/obvious that they be applied separately to the fibers/paper). While Dankovich does not disclose specifically which one is applied first and second, given only two finite options (apply one first 
Regarding claim 31 Dankovich and Copper discloses the method of claim 27, but does not specifically discloses after applying the aqueous solution to the preformed substrate, winding the preformed substrate into a roll of substrate. 
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein nano-sized additives are added to/contacted with a fiber assembly in the head box of a paper making machine, i.e. an application unit of a paper machine, and is then wound onto a roll ([0075]-[0082], [0084]-[0089], Figure 1).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by collecting the treated paper of a wind up roll as disclosed by Cooper because this involves the simple substitution of a known way to collect treated paper in a continuous process.
Regarding claim 33-34 Dankovich discloses the method of claim 1, but does not disclose during applying the aqueous solution, the assembly of fibers is a slurry of wood pulp. 
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein nano-sized additives are added to/contacted with a fiber assembly slurry (loaded carrier fluid) in the head box of a paper making machine, i.e. an application unit of a paper machine, and is then wound onto a roll to form the paper ([0075]-[0082], [0084]-[0089], Figure 1-2). Where specifically fibers of wood may be added [0152]-[0155].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by applying the aqueous precursor solutions Cooper because this allows for a one step process of treating and forming the substrate which would save time and equipment needs.
Regarding claim 35 Dankovich and Cooper discloses the method of claim 33, wherein Dankovich discloses that prior to drying the solutions are separate aqueous solutions (see Dankovich “Preparation of silver nanoparticle paper” section), and thus it is expected/obvious that they be applied separately to the fibers/paper). While Dankovich does not disclose specifically which one is applied first and second, given only two finite options (apply one first and the other second, or vice versa) it would have been obvious to try performing the applications in either or both orders.
Regarding claim 36 Dankovich discloses the method of claim 1, but does not disclose applying the aqueous solution to the assembly of fibers includes spraying the aqueous solution onto the assembly of fibers. 
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein nano-sized additives are added to/contacted with a fiber assembly slurry (loaded carrier fluid) in the head box of a paper making machine ([0075]-[0082], [0084]-[0089], Figure 1-2). Wherein spraying is used to treat the fiber assembly [0065], [0082].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by applying the aqueous precursor solutions to a fiber slurry by spraying because Cooper disclose this is a known method of treating a formed fiber assembly in paper making and would thus have been an obvious way to apply the solutions.
Regarding claim 37 Dankovich and Cooper discloses the method of claim 36, wherein Dankovich discloses that prior to drying the solutions are separate aqueous solutions (see Dankovich “Preparation of silver nanoparticle paper” section), and thus it is expected/obvious that they be applied separately to the fibers/paper). While Dankovich does not disclose specifically which one is applied first and second, given only two finite options (apply one first and the other second, or vice versa) it would have been obvious to try performing the applications in either or both orders.
Regarding claim 38-39 Dankovich and Cooper discloses the method of claim 36, wherein there is a drying step after applying both solutions (to claim 27; see Dankovich “Preparation of silver nanoparticle paper” section) but does not disclose another drying occurs prior to applying the second solution.
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein nano-sized additives are added to/contacted with a fiber assembly in the head box of a paper making machine, i.e. an application unit of a paper machine, ([0075]-[0082], [0084]-[0089], Figure 1), then dried, and then further treatments, including spraying solutions on the form paper, are preformed after drying [0064], [0081]-[0082].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich and Cooper by drying the substrate between applications of the precursor solutions because Cooper discloses drying the web in between treatments and thus it would have been obvious to dry the web between different treatments as needed for engineering design reasons such as using different machine to apply the different solutions and storing the treated paper substrates in between.

Claims 29 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich further in view of WO2008/027530A1 (hereinafter “Hosinger”).
Regarding claim 29 Dankovich discloses the method of claim 28, but does not disclose unwinding a roll of the preformed substrate before applying the aqueous solution to the preformed cellulosic substrate. 
However as Dankovich discloses treating an already formed paper, and further Hosinger discloses a method in which fibers which are decorated with nanostructured metal oxide and applied to a porous substrate material to produce a coated filter material, and where the coated filter material make be produced in a batch or a continuous process such as a paper making process ([041], [064]-[069], [074]-[075]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by forming the substrate/filter material steps in a continuous process such as a paper making process as disclosed by Hosinger because batch and continuous processes of forming a coated filter material are known alternative methods in the art, and further because using such large scale and continuous operations produce large quantities of material and is “very economical” (Hosinger [041], [067]).
Thus as Hosinger discloses a continuous process of treating an already formed substrate it would have been obvious in the combined process to use a preformed assembly of fibers (i.e. paper). With specific regard to using a roll of said substrate and thus unwinding the substrate from said roll, while a roll is not specifically disclosed by the references, a roll is a well-known form for supplying paper in for continuous processing and thus it would have been obvious to 
Regarding claim 59 Dankovich discloses the method of claim 58, but does not disclose unwinding a roll of the preformed substrate before applying the aqueous solution to the preformed cellulosic substrate. 
However as Dankovich discloses treating an already formed paper, and further Hosinger discloses a method in which fibers which are decorated with nanostructured metal oxide and applied to a porous substrate material to produce a coated filter material, and where the coated filter material make be produced in a batch or a continuous process such as a paper making process ([041], [064]-[069], [074]-[075]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by forming the substrate/filter material steps in a continuous process such as a paper making process as disclosed by Hosinger because batch and continuous processes of forming a coated filter material are known alternative methods in the art, and further because using such large scale and continuous operations produce large quantities of material and is “very economical” (Hosinger [041], [067]).
Thus as Hosinger discloses a continuous process of treating an already formed substrate it would have been obvious in the combined process to use a preformed assembly of fibers (i.e. paper). With specific regard to using a roll of said substrate and thus unwinding the substrate from said roll, while a roll is not specifically disclosed by the references, a roll is a well-known form for supplying paper in for continuous processing and thus it would have been obvious to one of skill in the art at the time of filing to supply a roll of the paper substrate and unwind said roll for processing.

Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich in view of Cooper further in view of US 3305435 Al (hereinafter “Williston”).
Regarding claim 40 Dankovich in view of Cooper discloses the method of claim 23, but does not disclose wherein the solids pickup in the application unit is between 5% to about 30%. 
However Williston discloses a paper making process wherein the paper is treated and provides a solids pickup during the treatment of about 14% (C3/L26-35).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich in view of Cooper by using a solids pickup for the paper treating of 14% (i.e. in the paper application unit) as disclosed in Williston discloses this involves using a known paper treatment solids pickup value which has led to successful solids pickup in the paper treatment.

Claims 43-46, 48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0319931 Al (hereinafter “Liu”).
Regarding claim 43 Liu discloses an article, comprising: 
a substrate including cellulosic fibers consolidated together (substrate may be fabric made of cellulose, wood, paper) [0010]; 
a plurality of metal (silver) nanoparticles in the substrate, wherein the metal nanoparticles have a size that ranges from 20-100 nm [0066]-[0073].
With regard to the color value of the formed substrate i.e. paper with silver nanoparticles, Liu disclose the same nanoparticles on paper but does not disclose the specific color of paper used, however choosing white paper would have been obvious because it is well known to be the Liu discloses the same composition as that claimed; i.e. silver nanoparticles on white paper.  Since the composition is the same as the composition recited claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the substrate disclosed by Liu inherently has the same properties as the substrate recited in claim 43.  See MPEP 2112.01. Specifically it is asserted that the substrate with have a CIE color value of L* 66.2, a*18.0, b*36.5 and has a first color with a first CIE L *a*b* color value when substantially wet and a second color with a second CIEL *a*b* color value when substantially dry, such that the first CIE L*a*b* color value of the first color is substantially different from the second CIEL *a*b* color value, because the instant specification discloses that white paper with silver nanoparticles between 20-100nm has a CIE color value of L* 66.2, a*18.0, b*36.5 and that color change is inherent to these silver nanoparticles on paper, as indicated in the instant spec [0018]-[0019], [0034] and Table 1, pg. 17).
Regarding claim 44-46 Liu discloses the article claim 43, wherein the metal nanoparticles include at least one of: silver, gold, platinum, palladium, aluminum, iron, zinc, copper, cobalt nickel, manganese, chromium, molybdenum, cadmium, iridium and a mixture thereof [0015], [0047]-[0048].
Regarding claim 48 Liu discloses the article claim 47, but does not disclose the specific colors, however the choice of the colors would have been an engineering and/or aesthetic design choice which is considered obvious; 2144.04(I).
Regarding claim 50 Liu discloses the article of claim 43, wherein the substrate may be paper, a textile material, or non-woven material [0010]. 
Regarding claim 51 Liu discloses the article of any one of claims 43, having a length of 10 cm and a width of 3 cm; [0078].
Regarding claim 52 Liu discloses the article of claim 43, wherein the substrate comprises an elution of a fraction of the metal content of the article into the water when wet ; Liu [0062]. 
Regarding claim 53 Liu discloses the article of claim 43, wherein the substrate has antimicrobial properties [0022]. 
Regarding claim 54-55 Liu discloses the article of any one of claims 43, wherein the substrate is a cellulosic substrate including a fiber, fabric, sheet or film of at least one of cellulose, paper, wood, cardboard, and thus includes wood pulp [0010]. 
Regarding claim 56 Liu discloses the article of any one of claims 43, wherein the article is part of a water purification device [0023].

Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over Dankovich further in view of US 2013/0319931 Al (hereinafter “Liu”).
Regarding claim 64 Dankovich discloses the method of claim 1, but does not disclose the metal salt includes copper.
However Liu discloses a similar method for forming a substrate, the method comprising: applying an aqueous solution of nanoparticle precursors to an assembly of fibers, wherein the nanoparticle precursors include a metal salt and a reducing agent; and drying the assembly of fibers; [0051], [0058], [0066]-[0073]. Wherein the metal may be copper [0015] and while the specific copper salts are not listed because silver may also be used and the silver salt used is silver nitrate [0067], it would have been obvious to also use copper nitrate as the specific copper salt to produce copper nanoparticles because this involves the simple substitution of known salt forms groups in similar metals both used for forming nanoparticles on a fibrous material.
prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by forming copper nanoparticles from copper nitrate as disclosed by Liu because this involves the simple substitution of known nanoparticle metals used for similar nanoparticle decorated fibrous materials.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Dankovich further in view of Cooper and Williston.
Regarding claim 65 Dankovich discloses the method of claim 58, but does not disclose specifically that applying the aqueous solution includes contacting the web of cellulosic fibers with the aqueous solution in an application unit wherein the solids pick-up is between 5% and 30%. 
However Cooper discloses a method of manufacturing a paper-type fibrous web product using a paper-making type process, wherein additives are added to/contacted with a fiber assembly in the head box of a paper making machine, i.e. an application unit of a paper machine ([0075]-[0082], [0084]-[0089], Figure 1).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich by using a head box/application unit of a paper making machine as disclosed by Cooper because this involves the simple substitution of known ways to use a paper making machine to apply additives to a fiber assembly.
With regard to the solids pickup percentage, Williston discloses a paper making process wherein the paper is treated and provides a solids pickup during the treatment of about 14% (C3/L26-35).
prima facie obvious to one of ordinary skill in the art to modify the method of Dankovich in view of Cooper by using a solids pickup for the paper treating of 14% (i.e. in the paper application unit) as disclosed in Williston discloses this involves using a known paper treatment solids pickup value which has led to successful solids pickup in the paper treatment.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773